     Case 2:19-cv-04015-JPR Document 23 Filed 08/06/20 Page 1 of 1 Page ID #:1962



 1
 2
 3
 4
 5
                                                              JS-6
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   ESPERANZA MENDEZ CISNEROS,         ) Case No. CV 19-4015-JPR
                                        )
13                    Plaintiff,        )         J U D G M E N T
                                        )
14              v.                      )
                                        )
15   ANDREW SAUL, Commissioner          )
     of Social Security,                )
16                                      )
                      Defendant.        )
17                                      )
18        For the reasons set forth in the accompanying Memorandum
19   Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
20   request for an order reversing or remanding for further
21   proceedings is DENIED; (2) the Commissioner’s request for an
22   order affirming his final decision is GRANTED; and (3) judgment
23   be entered in the Commissioner’s favor.
24
             August 6, 2020
     DATED: __________________          ______________________________
25                                      JEAN ROSENBLUTH
                                        U.S. Magistrate Judge
26
27
28
